DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of March 22, 2021.

Applicant’s amendment to claim 1 overcomes the previously presented objection thereto.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Applicant’s amendment to claim 8 overcomes the previously presented 35 USC 102(a)(2) rejection thereof.

Applicant’s amendments to claims 2, 4, 5, and 7 overcome the respective rejections thereof presented in the previous Office Action.

Response to Arguments
Applicant has indicated that a Replacement Sheet of Figure 2 has been provided and that that replacement sheet shows an additional arm.  While this replacement sheet could not be found with Applicant’s Reply, such an amendment to the drawings would overcome the objection thereto if filed with Applicant’s next response.

Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued, with respect to claim 1, that Zuilekom et al. (Zuil) and Andressi (Andre) fail to disclose planar baffles.
While it is agreed that Zuil does not disclose the use of any baffles, Andre is directed to the use of baffles in a separator.  As shown in Figure 2 of Andre, these baffles include multiple planar sections.  It is noted that claim 1, as amended, does not require that the baffles be of a single plane.

Applicant has argued, with respect to claim 13, that Zuil fails to disclose removing a gas fraction form the formation fluid and then returning the remaining liquid fraction into the wellbore, which, due to the static head of all liquid, avoids the problems of unstable fluid in the wellbore.
While Zuil does not mention the static head of the liquid in the wellbore or preventing problems with unstable fluids in the wellbore, these features are not included in the claims.  It is noted however that these features are considered merely the functional results of the claimed structure.  
155 to remove the gas fraction form the formation fluid [0031].  The remaining liquid fraction is directed to the liquid drain line 140/158 and out into the surrounding wellbore [0032].  As such, Zuil includes the elements and steps of claim 13.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple arms recited in claim 12 (Figure 2 only shows one arm 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)2) as being anticipated by van Zuilekom et al. (US 2010/0089569, Zuil).

Regarding claim 13:  Zuil discloses a method of downhole operations in a wellbore comprising:
separating a flow of fluid sampled via separator 155 from a formation that is around the wellbore into a gas fraction and a liquid fraction [0031], [0032];
containing at least a portion of the gas fraction in the wellbore via sample tank 174, and removing the portion from the wellbore [0039] – surface analysis; and
via drain line 14/158 – [0032].

Regarding claim 15:  Where the step of directing the entire liquid fraction into the wellbore comprises pumping the liquid via pump 180 – Fig 6, [0033].

Regarding claim 16:  The method further comprising collecting the flow of fluid from the formation by deploying a probe member 130 from a side of a downhole tool 130 and into intersecting contact with the formation Fig 2-8.

Regarding claim 17:  Where the gas fraction is maintained in a sample bottle 174 that is disposed in a housing of a downhole tool Fig 2-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuil in view of Andressie et al. (US 2013/0313200, Andre).

Regarding claim 1:  Zuil discloses a downhole tool 130 for use in a wellbore 108 comprising: 
a housing Fig 2-8;
a probe member 130 that radially extendable from the housing [0030] and has an end 162 that is selectively in communication with fluid disposed in a formation around the wellbore [0030];
a separator tank 155 in the housing coupled with the probe member via 164, and which selectively receives a flow of formation fluid from the probe member [0031];
a liquid drain line 140/158 having an inlet end in fluid communication with liquid inside the separator tank [0032], and an exit end that projects outside of the housing and is in selective communication with the wellbore via valve 149 – [0032]; and
174 in communication with gas inside the separator tank through a vent line 144/158.

Zuil discloses that the separator 155 can include various different types of separators including, but not limited to, a gravity separator, a cyclone separator, or a centrifuge separator [0029].
Zuil discloses all of the limitations of the above claim(s) except for the separator includes baffles that are planar members and disposed in the tank between where the flow of the formation fluid is received by the separator tank and the liquid drain line.
Andre discloses a downhole fluid separator 14 that is intended to be used in place of other types of separators such as cyclone separators and gravity separators [0016]-[0019].  The separator of Andre includes baffles 22 that are formed from multiple planar surfaces Fig 2 and that are strategically disposed along the separator between where the flow enters the separator and the liquid drain line 45 - Fig 2, [0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zuil to use a separator that included baffles as taught by Andre been able to separate the fluid relatively quickly [0018] and in a manner that increased the purity of the separated components [0019].

Regarding claim 3:  Wherein the baffles are tilted in a direction towards the liquid drain line 45 – Fig 2.

Regarding claim 14:  Wherein the step of separating comprises directing the flow of fluid into a separator tank 155.  Zuil fails to disclose that the method includes impinging the flow of fluid into interfering contact with a series of strategically arranged baffles in the separator tank that cause the gas fraction to escape from the flow of fluid.  Zuil does disclose that the separator 155 can include various different types of separators including, but not limited to, a gravity separator, a cyclone separator, or a centrifuge separator [0029].  
Andre discloses a downhole fluid separator 14 that is intended to be used in place of other types of separators such as cyclone separators and gravity separators [0016]-[0019].  The separator of Andre includes baffles 22 that are strategically disposed along the separator to interfere with the path of the fluid flowing therethrough Fig 2, [0057].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Zuil to use a separator that included baffles as taught by Andre been able to separate the fluid relatively quickly [0018] and in a manner that increased the purity of the separated components [0019].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuil in view of Indo et al. (US 2013/0071934, Indo).

Zuil, as modified, discloses the use of sensors 182 to analyze the flow of the fluid prior to the fluid reaching the separator Fig 3-8, [0034].  Zuil fails to disclose the use of an optical analyzer.
208 – [0031], [0034].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Zuil so that the sensors included an optical analyzer as taught by Indo in order to have been able to effectively test the fluid at the downhole location [0013].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuil.

Zuil discloses discharging the liquid fraction back into the wellbore [0032] but fails to disclose that this would increases a static head of a liquid column in the wellbore.
However, one of ordinary skill in the art would recognize that the addition of any amount of liquid to the wellbore would increase the pressure in the wellbore and thus increase the static head.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the step of Zuil of discharging the liquid fraction back into the wellbore would be an increase in the amount of fluid in the wellbore and thus increase the static head therein.

Allowable Subject Matter
Claims 8-12 are allowed.





Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest a downhole tool that includes a probe and a separator tank that contains planar baffles that are semi-circular and have an outer periphery with a portion that engages in inner surface of the separator tank as recited in the claimed combination.

Regarding claim 4:  The prior art of record fails to disclose or suggest a downhole tool that includes a probe and a separator tank that contains planar baffles, wherein a portion of each baffle is intersected by the longitudinal axis of the separator tank as recited in the claimed combination.

Regarding claim 5:  The prior art of record fails to disclose or suggest a downhole tool that includes a probe and a separator tank that contains planar baffles, wherein the baffles are arranged in the separator tank to direct flow of formation fluid along a tortuous path that sequentially intersects each of the baffles and the flow of 

Regarding claims 6 and 7:  Claims 6 and 7 considered allowable due to their dependence on claim 5.

Regarding claim 8:  The prior art of record fails to disclose or suggest a downhole tool that includes a probe and a separator tank that contains planar baffles that are arranged so that when the flow of fluid enters the separator tank, the flow of fluid sequentially impinges each of the baffles in an orientation normal to an upper surface of the baffles as recited in the claimed combination.

Regarding claims 9-12:  These claims are considered allowable due to their dependence on claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
4/12/2021